By the Court.

McDonald J.
delivering the opinion.
The only ground of illegality alleged in the affidavit is, that the mortgage on which the writ of scire facias was issued, has been enjoined and the mortgagees restrained from enforcing it, and that since the service of the injunction, the mortgage has been foreclosed, and on the judgment of foreclosure the execution was issued. On looking into tlje record it appeared there was no such injunction. The complainant moved to amend his bill in the Court below so as to allege facts transpiring since the filing of the bill, and which could not possibly have constituted a part of it truthfully, at the time of filing it. The Court refused the amendment for the purpose for which it was moved — to enable the party to introduce matter which could not possibly have been a part of it at the time it was filed, in order to vitiate proceedings subsequently had, which were legal and. regular at ¡the. time.
But if the injunction had restrained the party and he had *395proceeded in defiance of it, it is somewhat questionable if the complainant’s remedy was not by a proceeding for contempt. An injunction operates in personam, and not against the Court.
Judgment affirmed.